         Case 1:19-cv-07986-MKV Document 29 Filed 01/07/21 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #:
 DON NEWTON,                                                       DATE FILED: 1/7/2021

                            Plaintiff,
                                                                  19-cv-7986 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 JEN N.Y., INC. et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement in principle [ECF #28]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

February 8, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                        _________________________________
Date: January 7, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge




                                                  1
